This is an appeal from a judgment of the district court of Oklahoma county in favor of the defendants in error, the defendants in the trial court, against the plaintiffs in error, the plaintiffs in the trial court. Hereinafter the parties will be referred to as they appeared in the trial court.
The plaintiffs instituted an action for the purpose of procuring a temporary and a permanent injunction against the defendants. The defendants sought a temporary and a permanent injunction against the plaintiffs. The trial court denied the prayer of the plaintiffs and granted a temporary injunction against them in favor of the defendants. From that judgment an appeal was taken to this court.
This court, in determining that appeal, in the case of Gant v. City of Oklahoma City, 150 Okla. 86, 6 P.2d 1065, affirmed the judgment of the trial court and said:
"We cannot see that the city ordinance, in requiring this $200,000 bond, is unreasonable, or unreasonable in requiring a surety known to be solvent and subject to regulation by our laws. The three judges below thought the regulations reasonable. Nothing has been shown indicating that the giving of this bond would in any manner interfere with the lawful rights of the plaintiffs below. It may be their misfortune that they do not get all they want, but the right of life and property, and to enjoy the gains of their own industry, is guaranteed to every person in the city of Oklahoma City by the state Constitution. Considering its size and *Page 63 
cost, and considering the probable profits, it is not unreasonable as compared to the property of others endangered. As compared to the hazard to human life, it is a bagatelle."
The trial court denied the prayer of the plaintiffs and granted a permanent injunction against them in favor of the defendants. From that judgment the present appeal was taken to this court.
The facts shown by the record in this case are substantially the same as those shown by the record on the former appeal. We think that it is neither necessary nor expedient to further discuss the issue presented by the record in this case or the contentions made by the plaintiffs in their briefs. The city of Oklahoma City has the power, under its zoning authority (chapter 178, Session Laws 1923), to regulate and restrict the real estate within the city limits for trade, industry, residence, or other purpose. We have heretofore held that the ordinance attacked is a valid ordinance.
We find no error in the judgment of the trial court, and it is in all things affirmed.
RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. LESTER, C. J., and CLARK, V. C. J., absent.